OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AUSTIN
QROVER  SLLLLRS
ATTORWCY QLNCRAL




   Uon. 0. I!.ml&by
   cauntr AU.11
              tor




                                                    Lotr froa .ralirrqueit

                                                     whioh   acin ba



                                                    1 Cermw, the
                                                I rolls wm


                                                   ctatbd Clti1 ctstuttr

                           tlar hatin& the follting raeerrcd rdua-
                           rely, 66 rhown by the tot&l aaseaeed
                             11 >ropartlrr ocrtitlrd        by the co.mty
                           approved by the Co-:aisrlontrr Cwrt,         for
          county purpxte,       for the previous     Jlt*.r, rroo t1l.e to
          tlae, the County Coafcleslonera         or nuoh ,oountlcs tihell
          e&oh rtocltt     cnnuul oel.mirtr     not to lr08od the 8c2Unt6
          kereln apeoificd,       raid rslrrles    to be     id ln equal
          uonthly   lnetallaentr, rt ltart 0114~hrl r , an4 not a-
          oredia~   three-row-the,     out or tbs ;loaS~and Frldge Fund
      lioa; 0. EC;Rigsby, ‘hl,. .2.
                       . . ,.-..




         md the n.euldrr ocit’o? 3ho Genrral Tund ot the
         ooullty~8r16~8880888llrduatlonq md raluier
         applloablo theroto being am followrr
                     mA88088ed Valuationa                       8al.ul.rto bm
                                                                pala rroh Cop-
                                                                ll&88lonor
'.                       #6,0~0,001 and l.,re than
                        ~10,000,000 not      to eroeed 4*.* ~lkOO.00"
     ,.-.-.-
        ..._____.
               ,,-
                  You d3l~~~notr...Wat.&~elboto 8trtute provides that
         rhem the total laaeaeed ralimf~6K8-tilrlL.pm&ortios outl-
         i sd by the Count7 Assessor and approved by the O&Mli~mnrsLn
         ckurt, io? ooun$y purpome8, tar the prsrlour year',18 88 muoh
         'mm $6,000,001 rod lsrr than $lO,OOO,OOO, thr Couatr Conmlaaloners
         of surh oounty rhall eaoh rmoedve annual salarloo not to booed
         the 8ua oi #lWO. Thorelore, shoe suoh valuations la Utalde
         County ror 194.4are within the minimum and maximum amount.6named,
         thm ralarior to be paid ruoh Oomml88lonern ror thl#.p8ar should
         no tlxoood the 8ua or $l4OG;OO.
                   Trurtlrrgthat thir ratlrfaotoril~
                                                   anqorr your
          inquiry, we uo
                                            Vary   truly      youra,
                                      ATToRuxYfJz3mmL OT ITlAB


                                                           Jms. ‘U.Baeaett
                                                                Aaei8tMt.




          JlB:rt:l8


                                      Attorney   General
                                                                       Approved
                                                                       Oplaion
                                                                       Committer